Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the restriction election filed on 7/19/2021.  
Applicant’s election without traverse of Group I: claims 1-17 in the reply filed on 7/19/2021 is acknowledged.
Claims 18-20 are withdrawn.
Therefore, Claims 1-17 are pending and examined below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-17 are directed to a server, a method, which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…receiving a request from the merchant for an instant payment transaction during an instant recurring period, the instant payment transaction request comprising details of a virtual payment instrument of the consumer and a payment amount for the instant recurring period; identifying a set of payment tokens based on the virtual payment instrument details, the set of payment tokens being commonly associated with the virtual payment instrument and each payment token being 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a transaction module, a token management module, a payment network database, an authorization module, and an issuer server to perform all the steps of the claim.  The transaction module, the token management module, the payment network database, the authorization module, and the issuer server are recited at a high-level of generality to perform the functions of “receiving the request from the merchant for an instant payment transaction; identifying a set of payment tokens based on the virtual payment instrument details; validating the instant payment transaction request; retrieving details of a real communicating to the issuer the request for authorization of the instant payment transaction”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the transaction module, the token management module, the payment network database, the authorization module, and the issuer server to perform the functions of “receiving the request from the merchant for an instant payment transaction; identifying a set of payment tokens based on the virtual payment instrument details; validating the instant payment transaction request; retrieving details of a real payment instrument of the consumer in response to successful validation; and communicating to the issuer the request for authorization of the instant payment transaction”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the 
Independent claim 13 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 2-12 and 14-17, these claims recite limitations that further define the abstract idea noted in claim 1 and claim 13.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 



  

/TIEN C NGUYEN/Primary Examiner, Art Unit 3694